Reasons for Allowance
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a front engine attachment system for an engine of an aircraft, the front engine attachment system having: an engine pylon having, in a front part, a frontal part having an attachment wall that has a front face, and a front engine attachment having a beam that is fastened to the front face and to which a link-rod system is fastened on either side of a median plane, wherein the beam is made up of a front plate, an intermediate plate and a rear plate, wherein the rear plate is pressed against the front face, wherein the front plate is disposed in front of the rear plate, and wherein the intermediate plate is disposed between the front plate and the rear plate, wherein the front and rear plates contact the intermediate plate, and wherein each link-rod system is fastened only to the intermediate plate in an articulated manner by at least one first connection point and is configured to be fastened to a front part of the engine in an articulated manner by at least one second connection point, wherein each link-rod system comprises a front link rod and a rear link rod, wherein the front link rod and the rear link rod being mutually parallel, wherein the front link rod being disposed in front of the rear link rod in a longitudinal direction, wherein the front link rod and the rear link rod residing in a plane that is generally parallel to the front face of the attachment wall, wherein each at least one first connection point between the beam and the link-rod system is formed as a clevis, wherein one wall of said clevis is made up of the front link rod of said link-rod system, wherein another wall of said clevis is made up of the rear link rod of said link-rod system, wherein the intermediate plate is disposed between the front and rear link rods, wherein a pin passes through a bore in each link rod and a bore in the intermediate plate, wherein each link-rod system is fastened to the intermediate plate in an articulated manner by the at least one first connection point and is fastened to the front part of the engine in an articulated manner by at least one second connection point, wherein each link-rod system is fastened only to the intermediate plate by the at least one first connection point, wherein a first link-rod system is fastened to the intermediate plate by a first and a second first connection point and to the engine by one second connection point, wherein a second link-rod system is fastened to the intermediate plate by a third first connection point and to the engine by another second connection point. 
Brochard et al. (US 2014/0183298 A1) in view of Lafont et al. (US 2008/0272229 A1), further in view of Cazenave (US 6474597 B1) teach a similar a front engine attachment system for an engine of an aircraft as the claimed invention.
However, Brochard et al. (US 2014/0183298 A1) in view of Lafont et al. (US 2008/0272229 A1) further in view of Cazenave (US 6474597 B1) lacks an engine pylon having, in its front part, a frontal part having an attachment wall that has a front face, and a front engine attachment having a beam that is fastened to the front face and to which a link-rod system is fastened on either side of a median plane, wherein the beam is made up of a front plate, an intermediate plate and a rear plate, wherein the front and rear plates contact the intermediate plate, wherein each link-rod system comprises a front link rod and a rear link rod, wherein the front link rod and the rear link rod being mutually parallel, wherein the front link rod being disposed in front of the rear link rod in a longitudinal direction, wherein the front link rod and the rear link rod residing in a plane that is generally parallel to the front face of the attachment wall, wherein each at least one first connection point between the beam and the link-rod system is formed as a clevis, wherein one wall of said clevis is made up of the front link rod of said link-rod system, wherein another wall of said clevis is made up of the rear link rod of said link-rod system, wherein the intermediate plate is disposed between the front and rear link rods, wherein a pin passes through a bore in each link rod and a bore in the intermediate plate, wherein each link-rod system is fastened to the intermediate plate in an articulated manner by the at least one first connection point and is fastened to the front part of the engine in an articulated manner by at least one second connection point, wherein each link-rod system is fastened only to the intermediate plate by the at least one first connection point, wherein a first link-rod system is fastened to the intermediate plate by a first and a second first connection point and to the engine by one second connection point, wherein a second link-rod system is fastened to the intermediate plate by a third first connection point and to the engine by another second connection point.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647